                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


    ATKORE INTERNATIONAL, ATKORE    )
    INTERNATIONAL GROUP, and ALLIED )
    TUBE & CONDUIT CORP.,           )
                                    )
              Plaintiffs,           )
                                    )
                                    )
                                    )
                                    )
         v.                         ) No. 18 C 6308
                                    )
                                    )
    PATRICK FAY and LINEAR          )
    SOLUTIONS, INC.,                )
                                    )
              Defendants.           )
                                    )

                       Memorandum Opinion and Order

        In this action, plaintiffs—to which I refer collectively as

“Atkore”1—sue their former employee, Patrick Fay, and his company

Linear Solutions, Inc., for violation of the Lanham Act and

Illinois statutory law. Atkore also claims that Fay breached the

restrictive covenants contained in three agreements governing the

parties’ relationship, and they seek specific performance of those

covenants.    Before    me   is   defendants’   motion   to   dismiss   the

complaint, which I grant in part as follows.




1 Although several related entities bring this lawsuit,                 the
distinctions among them are immaterial for present purposes.
       Atkore manufactures and distributes a variety of electrical

support system products, including rigid conduit and aluminum

conduit. Fay was employed by Atkore from November of 2013 to July

of 2018. His duties included the sourcing and procurement of

materials used in Atkore’s products, and, later, the supervision

of    manufacturing     operations.    Atkore    alleges   that   in     these

capacities, Fay obtained Atkore’s “confidential and proprietary

information including materials and suppliers sourcing processes,

and [Atkore’s] confidential business methodology used to optimize

sales margins and obtain market position.” Compl. at ¶ 20. Atkore

claims that since his termination, Fay has used this information

to compete unlawfully with Atkore Linear Solutions. On September

20, 2018, Atkore moved for a temporary restraining order and

preliminary injunction. I took their motion under advisement after

hearing, pending resolution of defendants’ motion to dismiss.

     A. Lanham Act and Illinois Deceptive Trade Practices Claims

       In their complaint, Atkore claims that defendants violated

the Lanham Act and 815 ILCS 510/2(a) by displaying, on Linear

Solutions’s website, photographs and video of Atkore’s products

and facilities, “misleading all who visit the site into believing

that [Linear Solutions] has facilities and capabilities comparable

to [Atkore’s],” and “passing off” Atkore’s products and services

as their own. At the hearing on Atkore’s preliminary injunction

motion,    defendants    represented      that   they   have   removed    the

                                      2
challenged   photographs     and   videos—which   they   do    not   dispute

depicted Atkore’s products and facilities—from Linear Solutions’

website; but they do not seek dismissal of plaintiffs’ claims on

that basis. Instead, defendants argue that the claims are legally

insufficient for failure to plead adequately a likelihood of

confusion. But even assuming, as both parties appear to do, that

these claims are subject to the heightened pleading requirements

of Rule 9(b), defendants’ arguments and authorities do not support

dismissal under Rule 12(b)(6) on the allegations here. Defendants

also insist that the contents of Linear Solutions’s website does

not   disparage   Atkore’s   products    or   services   and   argue   that

statements of opinion and “puffery” are not actionable under

federal or state competition laws. But these arguments do not

respond to the gravamen of Atkore’s complaint, which is not based

on disparagement or puffery but instead challenges defendants’

depiction of Atkore’s own products and facilities on defendants’

website, falsely suggesting an association between the parties or

their products and services. None of the defendants’ cases supports

dismissal of plaintiffs’ federal or state statutory claims on the

facts alleged. Accordingly, their motion is denied as to these

claims. Given defendants’ in-court representations, however, the

parties are urged to consider whether these claims may be resolved

without further litigation.



                                     3
                             B. Contracts Claims

      Defendants seek to dismiss the remainder of Atkore’s claims,

all of which are grounded in the restrictive covenants contained

in the parties’ contracts, for two overarching reasons. First,

that two of the three agreements Atkore asserts—the Employment

Agreement    the   parties    signed    upon    Fay’s    hire,      and    the   “RSU

Agreement” they executed in conjunction with Atkore’s grant of

restricted    stock   to     Fay—were       superseded    by     the      Separation

Agreement they signed upon Fay’s termination. Second, defendants

argue that the non-solicitation clause in the Separation Agreement

is unenforceable because it is overbroad and “built to scare”

rather than to protect Atkore’s legitimate business interests.

Both arguments have merit.

      It is plain from the face of the Separation Agreement that

its   provisions    supersede      those     established       in   the     parties’

previous     agreements.     The   Separation      Agreement        contains      two

separate    paragraphs     entitled     “Entire   Agreement.”          Paragraph    6

provides:

      6.   Entire Agreement. Employee and the Company each
      acknowledge and agree that the other previously has
      satisfied any and all obligations owed to it under any
      employment agreement or offer letter Employee has with
      the Company and, further, that this Agreement fully
      supersedes any prior agreements or understandings,
      whether written or oral, between the parties. Employee
      acknowledges that, except as set forth expressly herein,
      neither the Company, the Releasees, nor their agents or
      attorneys have made any promise, representation, or


                                        4
      warranty whatsoever either express or implied, whether
      written or oral.

Compl., Exh. C at 6 (italics added). In addition, paragraph 17

states:

      17. Entire Agreement. This Agreement sets forth the
      entire agreement between Employee and the Company and
      supersedes any and all prior written or verbal
      discussions, agreements, or understandings between the
      parties pertaining to the subject matter hereof. The
      parties agree that no other promises have been offered
      for this Agreement (other than those described herein).
      No modifications of this Agreement shall be legally
      binding unless made in writing and signed by both
      parties.

Id. at p. 8 (italics added). Each of these provisions expressly

acknowledges the parties’ previous agreements and affirmatively

states that they are superseded.

      Atkore   insists   that   the   Separation   Agreement      does   not

supersede the earlier agreements because it does not cover the

same subject matter, observing that the Separation Agreement lacks

“a   non-compete   clause   like   those    contained”    in   the   earlier

agreements. Resp. at 3. This argument might find some traction if

the Separation Agreement were either silent or ambiguous with

respect to how its provisions bear upon the parties’ rights and

obligations under their previous agreements, but it is not. To the

contrary,   the    Separation   Agreement    clearly     states   that   the

parties’ earlier agreements are “superseded,” and Paragraph 6 goes

further still, acknowledging that as of the execution date of the

Separation Agreement, each party had satisfied its respective

                                      5
obligations     under   the     earlier        agreements.          Accordingly,     the

Separation Agreement unambiguously extinguishes any claims the

parties might have had under the earlier agreements and became the

exclusive     agreement       governing       the        parties’     post-separation

conduct. See Avery Dennison Corp. v. Naimo, No. 06 C 3390, 2006 WL

3343762, at *2-*3 (N.D. Ill. Nov. 16, 2006) (Grady, J.) (separation

agreement    unambiguously      superseded          employment       agreement     where

separation agreement expressly provided that it “supersedes all

previous agreements, including, without limitation, the Employment

Agreement…”).

     Atkore’s     insistence       that       the    Separation        Agreement     was

negotiated and signed “for different purposes in exchange for

different forms of consideration,” Resp. at 3, does not alter the

analysis.     Indeed,     Atkore        fails       to     explain     why    separate

consideration should affect the construction of the Separation

Agreement’s express terms stating that the earlier agreements are

superseded.

     In     addition,     I   agree      with       defendants       that    the    non-

solicitation     provisions        of     the       Separation        Agreement      are

unenforceable as a matter of law. They state:

     (b) Non-solicitation. During Employee’s employment with
     the Company or a subsidiary of the Company and for the
     one (1) year period thereafter, Employee agrees that
     Employee will not, directly or indirectly, individually
     or on behalf of any other person, firm, corporation, or
     other entity, knowingly solicit, aid, or induce (i) any
     employee of the Company or any of its subsidiaries or

                                          6
     affiliates (as defined by the Company) to leave such
     employment in order to accept employment with or render
     services to or with any other person, firm, corporation,
     or other entity unaffiliated with the Company or
     knowingly take any action to assist or aid any other
     person,   firm,   corporation,   or  other   entity   in
     identifying or hiring any such employee or (ii) any
     customer or prospective customer of the Company or any
     of its subsidiaries or affiliates to purchase goods or
     services then sold by the Company or any of its
     subsidiaries or affiliates from another person, firm,
     corporation, or other entity or assist or aid any other
     persons or entity in identifying or soliciting any such
     customer; or (iii) interfere with or attempt to
     interfere with the relations between the Company and any
     employee, customer, agent, representative, vendor,
     supplier, corporate partner or collaborator of the
     Company.

Compl., Exh. 3 at 5.

     Under Illinois law, “[a] restrictive covenant, assuming it is

ancillary to a valid employment relationship, is reasonable only

if the covenant: (1) is no greater than is required for the

protection of a legitimate business interest of the employer-

promisee; (2) does not impose undue hardship on the employee-

promisor; and (3) is not injurious to the public.” Reliable Fire

Equip. Co. v. Arredondo, 965 N.E.2d 393, 396 (2011). In particular,

a non-solicitation clause is valid only if it is:

     reasonably related to the employer’s interest in
     protecting customer relations that its employees
     developed while working for the employer…. As a result,
     courts are reluctant to enforce provisions that prohibit
     former employees from servicing customers that they
     never had contact with while working for their original
     employer.




                                7
Cambridge Eng’g, Inc. v. Mercury Partners 90 BI, Inc., 879 N.E. 2d

512, 528-29 (Ill. App. Ct. 2007) (internal quotation marks and

citations omitted).

     Plaintiffs     allege     that    defendants        violated    the   non-

solicitation     clause   in   the   Separation   Agreement     by   knowingly

soliciting Atkore’s customers or prospective customers to purchase

goods or services sold by Atkore. As it is written, the non-

solicitation     clause   precludes     Fay    from   soliciting     not   only

Atkore’s customers with whom he had contact in the course of his

employment, but also Atkore’s customers with whom he had no

contact,   and     even    Atkore’s        prospective     customers,      i.e.,

individuals and entities that may never have done business with

Atkore at all. That restriction is plainly far broader than

necessary to protect Atkore’s legitimate business interests. See

Cambridge Eng’g., 879 N.E. 2d at 528 (non-solicitation clause that

extended broadly to “any customer, employee or representative” of

the employer regardless of whether the defendant had contact with

them as the plaintiff’s employee” was “invalid on its face”). See

also AssuredPartners, Inc. v. Schmitt, 44 N.E. 463, 474-75 (Ill.

App. Ct. 2015) (non-solicitation clause that prohibited former

employee “from working in the future with customers, suppliers,

and other business entities which he never had contact with while

working for” the plaintiff was “unenforceable as a matter of law”);

Lawrence and Allen, Inc., v. Cambridge Human Resource Group, Inc.,

                                       8
685 N.E. 2d 434, 441 (Ill. App. Ct. 1997) (“[c]]ourts are hesitant

to   enforce   prohibitions      against   employees    servicing     not   only

customers with whom they had direct contact, but also customers

they   never   solicited    or   had   contact   with    while     employed    by

plaintiff.”).

       Atkore insists that further factual development is necessary

to assess the reasonableness of the non-solicitation provisions

because the analysis requires an examination of the “totality of

the facts and circumstances of the individual case.” Resp. at 8

(citing Allied Waste Servs., 177 F. Supp. 3d at 1110, and cases

cited therein). It is true that in Reliable Fire Equipment, the

Supreme Court of Illinois rejected a per se rule for determining

the reasonableness of a restrictive covenant in favor of a context-

specific inquiry that takes into account factors including “the

near-permanence     of     customer    relationships,        the    employee’s

acquisition of confidential information through his employment,

and time and place restrictions.” 965 N.E. 2d at 403. But even

assuming that discovery in this case would confirm that Fay indeed

acquired   confidential     information     during     his   employment,      the

overbreadth of the non-solicitation clause is evident on its face:

not only does it lack territorial boundaries, it bars Fay’s

solicitation of “any actual or potential customers” (among other

individuals and entities), Resp. at 10, thus sweeping in all

customers with whom        Atkore presently does business, as well as

                                       9
any person or entity anywhere in the world with whom Atkore could

potentially do business in the future. It is difficult to see how

facts uncovered in discovery could narrow the scope of this

restraint.   Nor   does   Atkore   explain   how   evidence   of   Fay’s

negotiation of certain modifications to the Separation Agreement

(none of which relates to the scope of the non-solicitation

provisions) cures this fatal defect.

     For the foregoing reasons, defendants’ motion to dismiss is

granted as to Atkore’s contracts claims. The parties are directed

to meet and confer, prior to the next status hearing, to determine

whether Atkore’s claims under the Lanham Act and 815 ILCS 510/2

can be resolved without further litigation. Atkore’s motion for a

preliminary injunction is denied.



                                        ENTER ORDER:


                                        ________________________
                                        Elaine E. Bucklo
                                        United States District Judge

Dated: November 29, 2018




                                   10
